Case 1:18-cv-00678-JMF Document 219-2 Filed 07/16/20 Page 1 of 11




                         !
                         !
                         !
                         !
                         !
                         !
                     EXHIBIT!B!
       Case 1:18-cv-00678-JMF Document 219-2 Filed 07/16/20 Page 2 of 11




       COVER LETTER (to be sent on Settlement Claims Administrator letterhead)
DATE


NAME
ADDRESS
CITY, STATE ZIP CODE


       Re:    NOTICE OF CLASS ACTION SETTLEMENT AGAINST
              IL MULINO RESTAURANTS IN MANHATTAN
              (Argudo, et al v. Parea Group LLC, No. 18 CV 678)

Dear [NAME],

        According to Il Mulino’s records, you worked as a tipped food-service employee at an Il
Mulino restaurant in Manhattan during the time period covered by a class action lawsuit for
unpaid wages. The Parties have reached a settlement in that lawsuit under which you are eligible
to receive a portion of the settlement. Enclosed herein is a Court approved Notice, Claim Form
and Form W-9. In order to receive payment under the settlement, you must sign the two
enclosed forms entitled “CLASS MEMBER CLAIM FORM” and “SUBSTITUTE FORM
W-9 REQUEST FOR TAXPAYER IDENTIFICATION NUMBER.” You will not receive
money from the settlement unless you submit a Claim Form and IRS Form W-9 by
[DATE]. In order to receive your settlement amount, both these forms must be mailed or
emailed to the addresses listed in the Claims Form.

       For full information about the settlement and how to claim your share of the settlement,
please contact the employees’ attorney Josef Nussbaum at (212) 688-5640 or jnussbaum@jk-
llp.com.

                                                           Sincerely,
                                                           [Settlement Claims Administrator]
   Case 1:18-cv-00678-JMF Document 219-2 Filed 07/16/20 Page 3 of 11




      NOTICE OF PROPOSED CLASS ACTION LAWSUIT SETTLEMENT
                     AND FAIRNESS HEARING

TO:    PERSONS WHO WORKED AS A FOOD-SERVICE EMPLOYEE AT AN
       IL MULINO RESTAURANT IN MANHATTAN BETWEEN JANUARY 26,
       2012 AND [DATE OF PRELIMINARY APPROVAL].


Based on information in the records of Il Mulino restaurants, you were employed as food-
service employee at an Il Mulino restaurant in Manhattan between January 26, 2012 and
[DATE OF PRELIMINARY APPROVAL]. and are entitled to participate in the
proposed settlement of the case captioned Argudo et al v. Parea Group LLC, et al, 18 CV
678 (S.D.N.Y.) (the “Lawsuit”). The Lawsuit was brought by Henry Argudo and Diego
Sanay against IMNY GS LLC d/b/a Il Mulino Tribeca, GFB Restaurant Corp. d/b/a Il
Mulino Downtown, Wonderful Restaurant LLC d/b/a Il Mulino Uptown, K.G. IM
Management, LLC, Pasta Perfect LLC, IM 60 Street, Il Mulino USA, IM LLC-I, Brian
Galligan, and Gerald Katzoff (collectively “Defendants” or “Il Mulino”).

Under the terms of the settlement, you may claim money under the Settlement. A
CLAIM FORM IS ENCLOSED WITH THIS NOTICE. YOU WILL RECEIVE
MONEY FROM THIS SETTLEMENT ONLY IF YOU RETURN THE
ATTACHED CLAIM FORM AND A VALID AND FULLY EXECUTED IRS
FORM W-9 TO THE CLAIMS ADMINISTRATOR ON OR BEFORE [INSERT
DATE].

                  1. WHAT IS THE PURPOSE OF THIS NOTICE?

PLEASE READ THIS NOTICE CAREFULLY. It contains important information
about your rights concerning the settlement of the Lawsuit. If the Court approves the
Settlement Agreement, each Class Member will be bound by its terms unless he/she
affirmatively opts-out of the Settlement Agreement.

The Court has ordered that this Notice be sent to you to inform you of your rights under
the Settlement Agreement resolving the Lawsuit.

                          2. WHAT IS THIS CASE ABOUT?

The Lawsuit asserts claims under the Fair Labor Standards Act (“FLSA”) and New York
Labor Law (“NYLL”) alleging that Il Mulino failed to properly compensate certain front
of the house food-service employees at its Manhattan, NY locations for all hours worked,
including overtime for hours worked in excess of forty per workweek. The Lawsuit also
alleges that employees were not provided with the appropriate notices that Il Mulino was
required to provide them with. Finally, the Lawsuit alleges that—at the Trattoria Il
Mulino location—Defendants misappropriated portions of employees’ tips, by forcing
them to share tips with individuals who did not perform customer service.
   Case 1:18-cv-00678-JMF Document 219-2 Filed 07/16/20 Page 4 of 11




Defendants deny these allegations in their entirety and maintain that all food-service
employees were paid properly and received all monies owed. The Parties have entered
into this Settlement Agreement solely with the intention to avoid further disputes and
litigation with the attendant inconvenience and expense. The Court has not made any
ruling on the merits of the claims in the Lawsuit, and no party has prevailed in this action.

                       3. WHO IS INCLUDED IN THE CLASS?

The Parties have agreed to settle the Lawsuit for a class consisting of all food-service
employees employed at certain Il Mulino locations in Manhattan between January 26,
2012 and [THE DATE OF PRELIMINARY APPROVAL] (“Class Members”). You
have received this notice because Il Mulino has identified you as a Class Member based
on their records.

4. HOW WILL MY SHARE OF THE SETTLEMENT FUND BE CALCULATED?

If the Settlement Agreement is given final approval by the Court, Defendants will pay up
to a maximum of $2,500,000.00 in total settlement funds. If the Court also approves the
payments set forth below, the following payments and expenses will be deducted from
the $2,500,000.00 prior to distribution of the settlement funds to Claimants:

       1.      Attorneys’ Fees and Costs: Class Counsel will apply to the Court for
               recovery of costs and attorneys’ fees of one-third of the Settlement Fund
               after deducting their costs. This amount will be requested pursuant to the
               Named Plaintiffs’ professional services agreement.

       2.      Service Awards: If the Court approves such payments, $10,000 will be
               paid to the Named Plaintiffs Henry Argudo and Diego Sanay.

       3.      Claims Administrator Costs: Class Counsel will apply to the Court for
               recovery of all costs of administration of this settlement.

       4.      If the Court approves the payments listed above, the remaining Settlement
               Fund (the “Net Settlement Fund”) will be allocated to Class Members
               based on the wages they earned and amount of time they worked as food-
               service staff between January 26, 2012 and [THE DATE OF
               PRELIMINARY APPROVAL].

       •       No Class Member will be allocated a settlement share that is less than $50.

       •       Once checks are issued they will be valid for only 130 days.

       •       For more information about how individual settlement awards are
               calculated, you may contact Class Counsel, Josef Nussbaum at Joseph &
               Kirschenbaum LLP, 32 Broadway, Suite 601, New York, NY 10004 at
               212-688-5640 or jnusbsaum@jk-llp.com.


                                             2
   Case 1:18-cv-00678-JMF Document 219-2 Filed 07/16/20 Page 5 of 11




       •       If you do nothing, you will remain part of the case, not receive
               payment and still be bound by the terms of this Settlement
               Agreement.

           5. HOW CAN I COLLECT MY SHARE OF THE SETTLEMENT?

In order to collect your share of the settlement, you must fill out the enclosed Claim
Form and IRS Form W-9. If you do not fill out a Claim Form or do not provide an
IRS Form W-9, you will not receive any money from this settlement. Attached to this
Notice is a Claim Form and IRS Form W-9 which you must fill out and mail, postmarked
on or before _________________,_______ , to:

                          CLAIMS ADMINISTRATOR’S INFO

You may also email the Claim Form and IRS Form W-9 to Josef Nussbaum at
jnussbaum@jk-llp.com or to [tpa info] on or before _________________,_______ .

Il Mulino cannot retaliate against you for participating in this Settlement and/or filing a
Claim Form.

It is your responsibility to retain proof of timely mailing or submission of a Claim Form
and IRS Form W-9 until receipt of your settlement payment. If you move, you must send
the Claims Administrator your new address. It is your responsibility alone to provide a
forwarding address to the United States Post Office and your current address to the
Claims Administrator.

If you are found eligible to participate in the Settlement, you should not expect to receive
any payment until the Settlement is final, which will likely be several months away.

            6. WHAT IS THE LEGAL EFFECT OF THE SETTLEMENT?

Upon the Order Granting Final Approval of the Settlement Agreement, and except as to
such rights or claims as may be created by this it, each Participating Class Member, on
his or her behalf, and on behalf of his or her respective current, former and future heirs,
spouses, executors, administrators, agents, and attorneys, fully releases and discharges
Defendants, Defendants’ present and former parent companies, subsidiaries, related or
affiliated companies, shareholders, officers, directors, members, managers, co-joint
venture, fiduciaries, trustees, employee benefit plan administrators, agents, attorneys,
insurers, successors and assigns, and all persons or entities acting by, through, under or in
concert with any of them, and any individual or entity which could be jointly liable with
any of them (“Releasees”), from any claims under the New York Labor law and/or any
applicable New York State Wage Order or local law, including but not limited to, claims
related to the time they worked at Il Mulino, claims for unpaid wages and/or tips,
overtime pay, failure to maintain and furnish employees with proper wage records,
paystubs, and/or notices, liquidated damages, attorneys’ fees and costs, and all other


                                             3
   Case 1:18-cv-00678-JMF Document 219-2 Filed 07/16/20 Page 6 of 11




claims that were or could have been asserted in the Lawsuit under state wage and hour or
employment laws, whether known or unknown, through the date of preliminary approval,
including but not limited to state law claims for overtime, unpaid wages/tips, interest,
liquidated damages, and attorneys’ fees and costs related to such claims.

In addition, if you sign and return a Claim Form that is accepted pursuant to this
Settlement, you, on your own behalf, and on behalf of your respective current, former and
future heirs, spouses, executors, administrators, agents, and attorneys, will forever and
fully release Defendants and Releasees from any FLSA claims relating to the time you
worked at Il Mulino in Manhattan, claims for unpaid wages and/or overtime wages,
unpaid tips, liquidated damages, and attorneys’ fees and costs related to such claims, that
were or could have been asserted in the Litigation, whether known or unknown, through
the date you sign the Claim Form.


            7. HOW DO I OPT OUT OF THE SETTLEMENT CLASS?

You have the option of opting-out of the Settlement Agreement if you do not want to
participate in the Settlement or be bound by the release of claims described above. To
opt-out of the Settlement Agreement you must do so by _____________________. If
you do not opt out, you will be bound by the terms of the Settlement Agreement. To opt
out, you must mail a signed letter which specifically states, “I elect to exclude myself
from the settlement in Argudo, et al. v. Parea Group, LLC, et al., Case No. 18 Civ. 678”
postmarked no later than ______________. You must include your name and address in
the letter. If you choose to opt out, send your letter to:

                             [CLAIMS ADMINISTRATOR]

         8. WHAT IF I HAVE AN OBJECTION TO THE SETTLEMENT?

If you have not opted out of the Settlement, and if you wish to present objections to the
proposed settlement at the Fairness Hearing, you must first do so in writing. You are not
required to submit an objection. Written objections must be postmarked no later than
______________ and sent to:
                            [CLAIMS ADMINISTRATOR]

Written objections must contain your name and address, must be signed by you, and must
include reference to the matter of Argudo, et al. v. Parea Group, LLC, et al., Case No. 18
Civ. 678. If you opt-out of the settlement, you may not also object to the settlement.

                      9. WHEN IS THE FAIRNESS HEARING?

A hearing before the Honorable Jesse M. Furman, U.S.D.J., will be held on
________________________ at ______ at the United States District Court for the
Southern District of New York, 40 Foley Square, New York, NY 10007 (the “Fairness
Hearing”). The purpose of this hearing will be for the Court to determine whether the


                                            4
   Case 1:18-cv-00678-JMF Document 219-2 Filed 07/16/20 Page 7 of 11




Settlement Agreement is fair, adequate, and reasonable and should be approved by the
Court. The Court will take into account any comments or objections filed in accordance
with the procedures described above.

                 10. HOW CAN I EXAMINE COURT RECORDS?

This Notice does not contain all of the terms of the proposed Settlement or all of the
details of these proceedings. For more detailed information, you are advised to refer to
the underlying documents and papers on file with the Court.

Additionally, if you have questions about this Notice or want additional information, you
can contact Josef Nussbaum of Joseph & Kirschenbaum LLP at 212-688-5640 or
jnussbaum@jk-llp.com or the Claims Administrator at the address/phone number listed
above.




                                            5
        Case 1:18-cv-00678-JMF Document 219-2 Filed 07/16/20 Page 8 of 11




                              CLASS MEMBER CLAIM FORM
             Argudo, et al. v. Parea Group, LLC, et al., Case No. 18 Civ. 678 (JMF)
  TO SHARE IN THE SETTLEMENT, YOU MUST COMPLETE, SIGN AND RETURN THIS
  CLAIM FORM AND THE ENCLOSED IRS FORM W-9. YOU WILL NOT RECEIVE ANY
 PAYMENT FROM THE SETTLEMENT UNLESS YOU SUBMIT BOTH THIS CLAIM FORM
 AND THE IRS FORM W-9. THE CLAIM FORM MUST BE POSTMARKED OR E-MAILED
                      NO LATER THAN ____________, ____

                                           MAIL TO:
                            Argudo, et al. v. Parea Group, LLC, et al.
                                 [CLAIMS ADMINISTRATOR]
                                   [ADDRESS / PHONE/FAX]

                                          E-MAIL TO:
                                        Josef Nussbaum
                                     jnussbaum@jk-llp.com

The records of Il Mulino indicate that you were employed by Il Mulino in Manhattan as a tipped
food-service employee between January 26, 2012 and [THE DATE OF PRELIMINARY
APPROVAL]. Based on the hours you worked according to Il Mulino’s records, your estimated
Individual Settlement Amount is approximately ______________. Please note that this is just an
estimate and is subject to change.

By signing and returning this form and the enclosed IRS Form W-9, you are claiming your
Individual Settlement Amount and opting-in to the above-captioned lawsuit brought to recover
wages under the Fair Labor Standards Act and New York Labor Law.
By signing and returning this form an the IRS Form W-9, you acknowledge that you are
releasing claims against Defendants and Releasees, as set forth in greater detail in the Notice of
Settlement.
Date:
                                           (Sign your name here)

                                              CORRECTIONS OR ADDITIONAL INFORMATION
                                           Write any name and address corrections below if any is
                                           necessary OR if there is no preprinted data to the left, please
                                           provide your name and address here:




Daytime Telephone Number:                     Evening Telephone Number:
                Case 1:18-cv-00678-JMF Document 219-2 Filed 07/16/20 Page 9 of 11




                              SUBSTITUTE FORM W-9 REQUEST FOR TAXPAYER
                               IDENTIFICATION NUMBER AND CERTIFICATION

       In order to satisfy your tax reporting obligations related to any payment you may receive for the
       Argudo, et al v. Parea Group LLC et al. settlement to the IRS, please complete and return this
       Substitute IRS Form W-9 to the Third Party Administrator at the address or email address listed
       above no later than ____________, ____.

       Thank you,
       [Third Party Administrator]

                                        TAXPAYER IDENTIFICATION NUMBER



Name (as shown on your income tax return): ____________________________________________________


Exempt payee code (if any)______________ Exemption from FATCA reporting code (if any)_____________


Enter your social security number: _____ _____ _____ - _____ _____ - _____ _____ _____ _____

CERTIFICATION

Under penalties of perjury, I certify that:

1.      The number shown on this form is my correct taxpayer identification number (or I am waiting for a
        number to be issued to me); and

2.      I am not subject to backup withholdings because: (a) I am exempt from backup withholdings, or (b) I
        have not been notified by the Internal Revenue Service (IRS) that I am subject to backup withholdings
        as a result of failure to report all interest or dividends, or (c) the IRS has notified me that I am no longer
        subject to backup withholdings, and

3.      I am a U.S. person (including a U.S. resident alien), and

4.      The FATCA code(s) entered on this form (if any) indicating that I am exempt from FATCA reporting
        is correct


        ___________________________________                                            _________________________
        W-9 Signature                                                                  W-9 Signature Date

 Note: If you have been notified by the IRS that you are subject to backup withholdings, you must cross out item two above. The IRS does not
 require your consent to any provision of this document other than this Form W-9 certification to avoid backup withholdings.
  Case 1:18-cv-00678-JMF Document 219-2 Filed 07/16/20 Page 10 of 11




                           PROPOSED E-MAIL NOTICE

        Subject: NOTICE OF CLASS ACTION SETTLEMENT AGAINST IL
                 MULINO (Argudo, et al. v. Parea Group, LLC, et al., Case No. 18
                 Civ. 678 (JMF))

According to Il Mulino’s records, you worked as a tipped, food-service employee at an Il
Mulino restaurant in Manhattan, NY from January 26, 2012 through the present, and
covered by in a class action settlement for unpaid wages and are eligible to receive a
portion of the settlement. For full information about the settlement and how to claim
your share of the settlement, please see the attached notice, claim form and IRS W-9
Form. You may also contact the employees’ attorney Josef Nussbaum at (212) 688-5640
or jnussbaum@jk-llp.com. You will not receive money from the settlement unless you
submit a signed and completed claim form and IRS Form W-9 by [DATE].
  Case 1:18-cv-00678-JMF Document 219-2 Filed 07/16/20 Page 11 of 11




Body of the text message to Class Members:

According to Il Mulino’s records, you worked as a tipped, food-service employee at an Il
Mulino restaurant in Manhattan, NY from January 26, 2012 through the present, and
covered by in a class action settlement for unpaid wages and are eligible to receive a
portion of the settlement. For additional information about the case, including how to
join, please contact the employees’ attorney Josef Nussbaum at (212) 688-5640 or
jnussbaum@jk-llp.com.

Spanish translation:

Si trabajó como empleado de servicio de alimentos con propina en un restaurante Il
Mulino en Manhattan, NY en cualquier momento entre el 26 de enero de 2012 y el
presente, puede unirse a una demanda que reclama salarios no pagados. Para obtener
información adicional sobre el caso, incluido cómo unirse, comuníquese con el abogado
de los empleados Josef Nussbaum al (212) 688-5640 o jnussbaum@jk-llp.com.
